Citation Nr: 9935913	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  96-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A § 1151 (West 1991) for loss of 
functional vision in the left eye as a result of surgical 
treatment at a VA medical facility in February 1994, for the 
purpose of accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A § 1151 based on 
treatment at VA medical facilities in May, June, and July 
1995.

3.  Entitlement to service connection for the cause of the 
veteran's death. 

4.  Entitlement to nonservice-connected burial benefits.  




REPRESENTATION

Appellant represented by:	[redacted]


WITNESS AT HEARING ON APPEAL

Appellant, and observers with the initials [redacted], [redacted], and 
[redacted]


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1941 to October 1945.  
Among the veteran's many military citations, he was decorated 
with a Silver Star Medal and Theater Ribbon with 5 Bronze 
Stars. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the VA.  

The appellant is the surviving spouse of the deceased 
veteran, and the representative is the daughter of the 
deceased veteran and appellant.  The appellant has properly 
executed written documentation which designates her daughter 
as the representative in this matter.  See 38 U.S.C.§ 5903 
(West 1991); 38 C.F.R. § 20.605(c) (1999).

Pursuant to her request of the same, the appellant was 
afforded a personal hearing before a Member of the Board, 
held in Washington, D. C. on September 3, 1998.  A transcript 
of that hearing is of record.  On December 30, 1998, the 
appellant filed a motion to correct the transcript.  On 
January 12, 1999, the presiding Member granted her motion.  
Accordingly, the appellant's changes to the transcript of the 
September 3, 1998 personal hearing are duly noted and 
incorporated herein.  No further mention of the changes is 
necessary.  

In September 1998, May 1999, and August 1999, the appellant 
submitted additional evidence directly to Board for review.  
In each instance, she provided a written waiver of her 
procedural rights to have the agency of original jurisdiction 
review the records.  See 38 C.F.R. §§ 20.1304 (1998), (1999).  
The same was implied in specific correspondence attached to 
records sent directly to the Board by the appellant in 
December 1999.  

In February 1999, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) regarding several 
questions associated with the appellant's claims, pursuant to 
38 C.F.R. § 20.901 (1998).  The claims folder consisted of 
two volumes, and both were sent to the VHA for review in 
conjunction with the request for a medical opinion.  A 
medical opinion was rendered in May 1999, and was based on 
records contained in both volumes of the claims folder.  The 
record shows that the appellant received a copy of the 
rendered medical opinion after it was originally sent by VA 
to the incorrect address.  

At this juncture, the Board acknowledges that one of the two 
volumes of the claims folder is missing and presumed lost.  
To no avail, diligent search efforts were undertaken by the 
Board to obtain the missing folder.  With gratitude, the 
Board acknowledges that in December 1999, the appellant 
allowed the Board to copy records in her possession.  Those 
records consisted of the appellant's copies of the veteran's 
claims folder.  Numerous copies of medical records, VA 
procedural records, contention documents and correspondence 
were reproduced.  As VA has a continuing obligation to obtain 
all relevant and pertinent records, see Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), the Board greatly 
appreciates the appellant's cooperation in this unfortunate 
situation.  Additionally, the Board notes that the appellant 
has undertaken extra effort to supplement the record by 
providing the Board with necessary evidence via facsimile 
when necessary, during the course of this appeal.  That extra 
effort is also greatly appreciated.  Id.  

Nonetheless, at this time, the Board is constrained to 
proceed with adjudication of the appellant's claims based 
solely upon the evidence of record.  See generally, Porter v. 
Brown, 5 Vet. App. 233, 237 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  It is conceivable, even with the 
extraordinary steps taken to reproduce this record, that the 
Board is missing some records at this time.  As indicated in 
the decision below, the Board will also supplement the record 
by relying on descriptions of medical records discussed in 
detail by physicians' who thoroughly reviewed the record 
prior to one of the volume's being lost.  The appellant is 
not prejudiced by this type of supplementation, as most of 
the information comes forth from Board certified physicians 
whom she solicited for this appeal.  See generally, Bernard 
v. Brown, 4 Vet. App. 384,  393 (1993).  

Lastly, it is noted that the remaining issue in appellate 
status, regarding entitlement to reimbursement for 
unauthorized medical expenses, is discussed in a 
corresponding decision under separate cover.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained 
insofar as possible.  

2.  The veteran underwent left eye surgery at the VA Medical 
Center (VAMC) in Los Angeles, California, on February 25, 
1994. 

3.  In December 1994, the veteran filed an original claim for 
disability compensation pursuant to 38 U.S.C.A. § 1151, for 
surgery performed at the VAMC on February 25, 1994.  

4.  On May 19, 1995, June 5, 1995, June 6, 1995, June 22, 
1995, June 29, 1995, June 30, 1995, and July 19, 1995, the 
veteran was treated at VA medical facilities for respiratory 
related complaints. 

5.  The veteran died on July [redacted] 1995.

6.  At the time of the veteran's death, service connection 
was in effect for residuals of a tonsillectomy, and the 
original assignment of a zero percent rating was also in 
effect. 

7.  The original death certificate shows that the immediate 
cause of death was arteriosclerotic cardiovascular disease, 
of which the time interval between onset and death was 
unknown, and an other significant condition contributing to 
death but not related to the cause was hypertension.

8.  The amended death certificate shows that the immediate 
cause of death was congestive heart failure, due to 
arteriosclerotic cardiovascular disease, of which the time 
interval between onset and death was listed as unknown, and 
other significant conditions contributing to death but not 
related to cause were hypertension and chronic obstructive 
pulmonary disease (COPD).

9.  A claim for VA disability compensation under 38 U.S.C.A. 
§ 1151 for loss of functional vision in the left eye as a 
result of surgical treatment obtained at VA was pending at 
the time of the veteran's death; the evidence of record at 
that time supported an award of compensation effective prior 
to his death.  

10.  The evidence is in relative equipoise with respect to 
the circumstances surrounding the veteran's treatment for 
respiratory problems at VA facilities during the eight weeks 
preceding his death; namely the impact that the treatment for 
nonservice-connected respiratory disorders had on an 
underlying nonservice-connected congestive heart condition, 
both of which lead to his death in July 1995.  

11.  Resolving all reasonable doubt in the appellant's favor, 
there is competent evidence to the effect that the veteran's 
death resulted from treatment for nonservice-connected 
disabilities at a VA medical facility prior to his death.  

12.  There is no evidence of record which shows that the 
veteran incurred arteriosclerotic cardiovascular disease, 
hypertension or COPD, during service or to a compensable 
degree within one year after service.  

13.  Nor does any such evidence indicate that 
arteriosclerotic cardiovascular disease, hypertension or COPD 
resulted from any service-connected disability.

14.  Nor is it shown that the veteran's death from congestive 
heart failure, due to arteriosclerotic cardiovascular 
disease, with significant contributions not related to the 
cause, of hypertension and COPD, was in any way related to 
any incident, injury or disease incurred in or aggravated 
during active service.  

15.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a nexus between the veteran's military 
service and his death.



CONCLUSIONS OF LAW

1.  Disability compensation under 38 U.S.C.A § 1151 for loss 
of functional vision in the left eye, for the purpose of 
accrued benefits, is warranted.  38 U.S.C.A. §§ 1151, 5107, 
5121 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.358, 3.1000 
(1999).

2.  Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1151 based on treatment at VA 
medical facilities in May, June, and July 1995, is warranted.  
38 U.S.C.A. §§ 1151, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.358 (1999).

3.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for entitlement to nonservice-connected 
burial benefits have been met.  38 U.S.C.A. § 2302(a) (West 
1991); 38 C.F.R. § 3.1600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In addition to review of the hearing testimony, and the 
military and medical evidence presented in this case, the 
Board has read and reviewed all of the appellant's 
contentions, arguments and correspondence associated with her 
claim.  The appellant has alleged entitlement to 
1151 compensation in the form of accrued benefits and DIC, 
service connection for the cause of the veteran's death, and 
burial benefits.

In the interest of clarity, the Board will discuss each issue 
separately.  The Board will first present a chronological 
factual background.  A chronological fact pattern is 
presented to better explain the details and sequence of 
medical events and procedural history prior to the veteran's 
death, at the time of terminal demise, and following his 
death.  Secondly, the Board will discuss, relevant law, VA 
regulations and decisions of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") and the United States Court of Appeals for the 
Federal Circuit.  Finally, after the appellant's contentions 
are set-forth, the Board will analyze the claim and render a 
decision as to each issue.  

Further, the Board notes that, together, all of the service, 
VA and private medical records presented for the record show 
the veteran's complete medical history in service, during the 
1970's, the 1980's, and the 1990's.  However, some of the 
medical records presented are not pertinent to the issues on 
appeal.  The Board will focus its discussion on the medical 
records directly relevant to this claim; namely records about 
cardiovascular, respiratory, and left eye treatment.  
Inasmuch as the non-pertinent medical records are referenced 
below, it is only to highlight information contained therein 
which also applies to the issues on appeal.  Such references 
are not meant for invasive purposes.  


Factual Background

Service medical records reveal that the veteran underwent an 
induction examination in May 1941.  At that time negative 
findings were indicated for the cardiovascular system and the 
lungs.  That is, no abnormalities were noted, and instead, 
the examiner wrote "negative" after evaluating the 
veteran's cardiovascular system and the lungs.  Blood 
pressure, systolic and diastolic, readings were not recorded.  
Upon examination of the ear, nose and throat abnormalities, 
it was listed that the veteran had a deviated left septum.  

The remaining service medical records reveal in May 1942, the 
veteran was seen for a chest complaint, and that the injury 
was relieved at Fitzsimmons hospital in Denver.  On December 
7, 1942, the veteran was seen and reported a three day 
history of head cold and sore throat.  Problems with his 
tonsils were noted and it was noted that he had nasal 
congestion.  A cough and cold was noted on December 14, 1942, 
and the diagnosis included pharyngitis and bronchitis.  Acute 
pharyngitis was again noted on December 18, 1942.  On 
February 2, 1943, it was noted that the veteran had 
tonsillitis.  The veteran was treated for pharyngitis and 
tonsillitis twice in March 1943.  In September 1943 and 
October 1943, he was treated for the same.  

On October 20, 1943, the veteran was hospitalized for 
treatment of chronic, bilateral, hypertrophic tonsillitis, 
for which he underwent a tonsillectomy on October 21, 1943.  
The corresponding inpatient hospital notes are of record.  
Therein his pertinent history, chief complaint, and condition 
on admission was that he had a history of frequent sore 
throats, and that he was not acutely ill.  A complete 
physical examination was negative, except for hypertrophic 
tonsils, and reference was made to the heart and lungs.  That 
reference is unclear.  He was released to duty on October 28, 
1943.  

On March 19, 1944, the veteran was hospitalized for 
influenza, and the working diagnosis was acute, severe, 
nasopharyngitis.  Symptoms associated therein were red 
throat, cough, fever and chills.  On March 20, 1944, it was 
noted that the lungs were clear and that the throat had 
improved.  In a July 19, 1944 note, "EENT," which means, 
eye, ear, nose and throat, was listed in the treatment 
section.  

In an October 1945 Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, it was noted that the 
cardiovascular system was normal, that the lungs were normal, 
and that a chest x-ray was negative.  The veteran was 
discharged from service in October 1945.  

In a December 1949 rating decision, service connection was 
granted for residuals of a tonsillectomy, as records showed 
treatment for tonsils in service.  A zero, or 
"noncompensable," percentage rating was assigned to 
disability, effective April 1, 1946. 

From May 1982 to June 1982, the veteran was hospitalized at 
VA for coronary artery disease.  Therein the veteran 
underwent a cardiac catheterization and a coronary artery by-
pass graft, as part of his course of treatment. 

In June 1986, the veteran was hospitalized for other reasons, 
namely right leg deep venous thrombosis.  At that time, the 
diagnosis also included a history of coronary artery disease, 
status post coronary artery bypass graft, history of 
hypertension, history of congestive heart failure, and other 
diagnoses.  During the course of hospitalization, a chest x-
ray showed undifferentiated film, mild cephalization, normal 
heart size and no effusions.  In July 1986, the veteran was 
seen for follow-up care in the VA cardiology department.  
August 28, 1986 records show a history of obstructive lung 
disease.  Sleep apnea studies were noted.  August 29, 
1986 records show that the assessment was baseline shortness 
of breath most likely secondary to cardiac etiology, (angina) 
but also stable spirometry.  October 1986 records show an 
assessment of stable angina.  In November 1986, the veteran 
was seen for external canal blood in the left ear, with no 
evidence of source of bleeding.  A follow-up record indicated 
that medication Coumadin was reduced in dosage due to the ear 
bleeding.  November 1986 records show an impression of 
hypertension, not optimally controlled.  November 26, 1986 
records show that the veteran was seen in the cardiology 
department.  He was breathing slightly better, and it was 
noted that he got occasional chest pain with exertion.  Lungs 
were clear of wheezing.  

In January 1987, the veteran was seen in the Ear, Nose, and 
Throat division for a septum deviation.  A history of sleep 
apnea was noted at that time.  A January 1987 rehabilitation 
note reveals that the veteran was also seen for multiple 
medical problems that caused symptoms like chest pain.  The 
assessment was weight loss.  February 1987 notes reveal a 
swallowing disorder, and impression of sleep apnea.  He was 
hospitalized in February 1987 for post-traumatic nasal septal 
deviation; left nasal airway obstruction; sleep apnea, and 
other ailments.  During hospitalization, the veteran 
underwent a septoplasty.  In the course of treatment notes, 
the examiner stated that the veteran presented with a long 
history of worsening left nasal airway obstruction secondary 
to trauma thought to be a gunshot wound.  March 1987 notes 
reveal obstructive sleep apnea improved, post septal 
correction.  

January 1988 notes reveal that the veteran was seen in the VA 
emergency room for coughing and production of yellow sputum.  
The diagnosis was upper respiratory infection.  

In August 1991, the veteran was hospitalized at VA for 
cataract of the right eye.  The operative report is of 
record, as well as the pre-operative and post-operative 
records.  The only reason that right eye treatment is 
mentioned here is because these records are referred to by 
one of the medical experts in a later excerpt of this record.  
December 1991 records also show treatment at the VA chest 
clinic.  The assessment was stable COPD.  

A March 1992 note reveals that the veteran had angina 
relieved by medication.  In June 1992, he was seen at VA's 
chest clinic for follow-up review on his history of COPD, and 
other ailments such as diabetes mellitus.  He had no present 
complaints and it was noted that he was breathing well.  A 
July 1992 note reveals that the veteran was seen for coughing 
and pain in the abdomen upon laughing.  In the problems 
section, by history, it was noted that he had had emphysema 
for twenty five years.  In December 1992, he was referred to 
the pulmonary clinic with a provisional diagnosis of to rule 
out sleep apnea, as his complaints included gasping for air 
during sleep.  

July 1993 hospitalization records show that the veteran 
presented with a history of hypertension with ptosis, of both 
eyes, and he was admitted for eyelid surgery.  He underwent 
an uncomplicated bilateral upper and lower lid 
blepharoplasty. In August 1993, the veteran was seen in the 
sleep clinic with a history of COPD, history of sleep apnea, 
and status post nasal septum surgery.  The assessment was 
sleep situation insomnia, and history of sleep apnea, with 
increased COPD.  In September 1993, the diagnostic impression 
was peripheral vascular disease, coronary artery disease, 
stable angina, hypertension, and diabetes mellitus.  

The veteran was hospitalized in October 1993, for monitoring 
of sleep apnea.  An October 1993 Nasal Equipment, follow-up 
report shows that the veteran was in receipt of a pressure 
breathing (PB) continuous positive airway pressure (CPAP) 
machine and humidifier to aid in his sleep.  

October 1993 notes also reveal that there was a cataract on 
the left eye, and that the examiner commented that it was 
"okay" for the veteran to have cataract surgery of the left 
eye, if the veteran desired to have the procedure. 

In December 1993, the veteran was seen at the sleep clinic 
and it was noted that he was breathing and sleeping much 
better. 

In January 1994, the veteran presented to the eye clinic with 
complaints of sudden sharp pain in the left eye.  The 
assessment was that the veteran had lost a soft contact lens 
for the left eye, and that it was not in the eye (although he 
complained of the same).  

On February 23, 1994, the veteran was hospitalized for 
visually significant cataract of the left eye.  His chief 
complaint was that he had decreased visual acuity in the left 
eye, and that he had other medical problems.  The veteran 
underwent surgery on February 25, 1994.  The operative report 
reveals a preoperative diagnosis of cataract, left eye.  The 
post-operative diagnosis was the same.  The procedure 
performed was phacoemulsification and intraocular lens 
implant, left eye.  It was noted that there were no 
complications.  

The operation report is of record.  Therein the procedure is 
specifically described.  After the appropriate consent had 
been obtained from the veteran, including detailed discussion 
of the risks and benefits of the procedure, the veteran was 
brought to the operation room in satisfactory condition.  A 
description of the operation was given, including the 
surgical cuts that were made.  It was noted that a 
phacoemulsification piece was inserted onto the eye, and 
using a bowling out technique, the lens was emulsified.  
After the entire lens material was removed, the remaining 
cortex was aspirated and Healon was placed in the eye prior 
to lens insertion.  It was noted that after "the 
unsuccessful attempt" at inserting a foldable Chiron lens, 
the lens was removed.  The wound was extended 5 millimeters, 
and 5.5 millimeter Chiron Intraoptices SP30 UB 21.5 diopters, 
control #293292140131 was inserted without complications.  
When it was confirmed that the lens was in the bag, Miochol 
was injected into the paracentesis port and the wound checked 
for water tightness.  The physicians stated that the wound 
was water-tight; however, one radial stitch was placed 
utilizing nylon suture on a cutting needle.  The stitch was 
tied, and the wound was once again checked for water 
tightness followed draping of the conjunctiva over the 
superior limbus.  The eye was inspected and found to have 
good pressure by palpation and lid speculum was removed.  
Maxitrol ointment was instilled in the eye and eye patch was 
placed.  The corresponding inoperative treatment reports are 
also of record.  A February 26, 1994 record, indicates that 
there was good post-operative impressions.  

In March 1994, several follow-up visits were done.  On March 
1st, status post 4 days, there was no pain.  There were 
complaints of redness, swelling, and the veteran described 
that "it feels like a lump in my eye."  Visual acuity was 
20/70.  The assessment was probable Maxitrol allergy; and the 
examiner noted in a diagram of the eye that there was 
conjunctivae.  The impression on March 2nd was severe 
allergy.  On March 3rd, the impression was stellar ocular 
examination.  On March 7, 1994, the impression was temporary 
allergy to prescription.  On March 11th, the veteran was seen 
with complaints of left eye aching pain.  He reported that it 
felt like something was in his eye.  He complained of 
sensation and discomfort.  On March 17th, it was noted that 
he had chemosis of the left eye, and the assessment was that 
it was improving.  Pain was relieved by topical solution.  

In April 1994, the veteran was seen twice.  On April 18th, it 
was noted that he was post-operative with allergic reaction 
to Maxitrol, and persistent hyperopia.  A slit lamp 
examination was done.  In the assessment, the examiner 
questioned why there was decreased vision, and wrote that it 
was probably secondary to severe myoclonic epilepsy (SME), 
subforeal lesion; and the dilated pupil was most likely 
secondary to injury (either toxic or mechanical.  On April 
26th, it was noted that there was a consistently dilated left 
eye pupil.  The impression in May 1994, was post operative 
cystoid macular edema (CME), of the left eye, minimal SME.  
CME in the left eye was noted in a June 1994 treatment 
record.  In July 1994, it was noted that CME was resolving, 
that there was hyperopia, and anisometropia treatment.  Also 
in July 1994, it was noted that the veteran was seen in the 
VA sleep clinic. 

On August 16, 1994, a notation was made regarding the 
"wrong" lens, and that there had been a lengthy discussion 
with the veteran and his family concerning miscalculation of 
the left eye lens.  They discussed getting the operation 
report from the VAMC; lens exchanged verses contact lenses, 
verses doing nothing.  It was noted that the veteran may need 
lens exchange under general (anesthesia).  An August 24, 1994 
note revealed that the options involved in rehabilitating the 
left eye were discussed at length.  On August 31, 1994, the 
veteran was seen for fitting of left eye soft contact lens.  
It was noted that contact lenses were dispensed in September 
1994.  November 1994 treatment records reveal that glasses 
were dispensed, and that there was a diagnosis of post-
operative ptosis, CME of the left eye, anisometropia.  

In December 1994, the veteran initiated a claim for 
compensation pursuant to 38 U.S.C.A. § 1151, for surgery 
performed at the VAMC on February 25, 1994.  In VA Form 4138, 
the veteran contended that he had received a "botched" 
cataract surgery operation, and that during the operation, 
the wrong lens was inserted into his eye.  The veteran 
claimed that he could "hardly see out of it now."  

A December 29, 1994 VA echocardiogram revealed left 
ventricular wall thickness, concentrically increased, and 
aortic valve, thickened.  

A January 1995 VA treatment record shows that the veteran 
weighed 253 pounds, and he was advised to continue to loose 
weight.  

In a February 1995 letter from the RO to the Director of the 
VA Medical Center Wadsworth/Brentwood Division, in West Los 
Angeles, California, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 was reported; and the RO requested all 
medical records associated with the February 25, 1994 
surgery.  

On March 23, 1995, the veteran was seen in the eye clinic and 
the assessment was that there was hyperopia, dilated pupil, 
and decreased acuity in the left eye.  

On April 5, 1995, the veteran was seen in the allergy clinic.  
In the comment section, it was noted that the veteran had a 
vision barrier and that the wrong implant had been placed in 
the left eye.  He was seen on April 6, 1995 at the eye 
clinic.  The impression was postoperative ptosis of the left 
eye with mild S shaped ptosis.  It was noted that he needed 
resection of the left eye, and that he had an unknown allergy 
to Lidocaine.  

In a May 4, 1995 medical record, it was noted that the 
veteran was to be tested for sensitivity to Lidocaine.  He 
was seen again in that regard on June 15, 1995.

On May 19, 1995, the veteran was seen at VA on an outpatient 
basis with complaints of laryngitis, sore throat, cough, and 
no fever for 6 days.  The veteran stated that his throat was 
"'very sore' last night."  The cough produced clear sputum, 
and was described as being yellow in color.  The veteran 
denied having fever, and he had no chills, and denied sinus 
drainage.  His blood pressure rechecked was 156/86 with the 
right arm sitting.  The assessment was laryngitis.  The plan 
was to push fluids and salt water gargles.  A cough 
medication, Tessalon, was prescribed.  It was noted that the 
veteran was to return for no improvement or worsening in the 
next 5 to 7 days.  

On June 5, 1995, he was seen at VA, and the history revealed 
that he had been being seen for hypertension and heart 
problems at VA.  It was noted that the veteran had occasional 
chest pain, relieved by nitroglycerin.  

June 6, 1995 VA outpatient treatment records show that the 
veteran was seen in the ambulatory care clinic.  It the 
history section, it was noted that he was off antihistamines, 
and a history of COPD was noted.  The veteran responded to 
information elicited from him regarding educational needs and 
environmental concerns about allergies.  It was noted that he 
had good compliance.  The nursing diagnosis was potential 
respiratory infection, to keep diabetes under control, and 
the keep skin clear of infections.  A June 6, 1995, note is 
of record regarding treatment for allergies.  Questions were 
elicited from the veteran, and he responded that he had 
knowledge of his allergy triggers, and that there were no 
pets at home.

A June 22, 1995 VA chest x-ray of the posterior anterior 
lateral chest showed that there were degenerative changes of 
the thoracic spine and atherosclerosis of the aorta.  The 
patient was status post coronary artery bypass grafts.  The 
heart was normal in size.  The pulmonary vascularity was 
normal.  The lungs were clear.  The impression was status 
post coronary artery bypass grafts.  

On June 29, 1995, the veteran had complaints of a dry cough 
for a few days which had kept him awake for 2 nights and now 
he had green phlegm.  He denied any fever.  He stated that 
his chest hurt.  He was using Naldecon but he ran out of the 
medication.  

On June 30, 1995, the veteran presented with complaints of a 
cough and body aches.  He denied having a fever, sweating or 
chills.  He complained of a sore throat and hoarseness, 
improving.  Symptoms began 7 to 10 days prior, and the 
veteran reported having green sputum.  The examiner noted 
that there was no new chest pressure or pain, and no increase 
in leg edema.  There was no increase in anginal pattern.  
There was pain with exertion, relieved by rest and occasional 
use of nitroglycerin.  Blood pressure recheck was 160/90 with 
the right arm, large cuff.  The assessment was possible 
bronchitis.  The plan included a prescription of Amoxicillin 
for 10 days, sugar free cough medicine, Robitussin, and the 
veteran was to return if not improved in 3 to 5 days; 
otherwise, follow-up as scheduled.  

On July 13, 1995, the veteran was seen in the eye clinic for 
follow-up purposes.  No indication was made regarding the 
cardiovascular system or respiratory system.  The eye clinic 
notes reveal that the impression was ptosis, pseudophalain of 
both eyes, and chronic dilation of the left eye, and chronic 
CME.  It was noted that there was iatrogenic hyperopia 
secondary to lens placement.  The plan included trying the 
new contact lens, which was on order, for one year.  Other 
comments were made in the plan section regarding approval for 
lens exchange and consideration of ptosis repair.  

It is noted that further details contained in the records 
regarding post-operative treatment of the left eye are 
reported and described in more detail by the private 
ophthalmologist of record, in a letter discussed below.  

On July 19, 1995, the veteran was seen at VA, in the sleep 
apnea clinic.  It was noted that he had a dry cough, and that 
he was not sleeping well.  The veteran reported a history of 
having upper respiratory infection symptoms one month prior.  
The veteran also complained of having a clogged right ear.  
Physical examination revealed that the veteran was obese, and 
that he appeared comfortable.  It was noted that the chest 
had minimal basilare crackles, and that there was no 
wheezing.  The diagnoses were obstructive sleep apnea, right 
otitis media, for which amoxicillin was prescribed, and CAO 
(which means either chronic airway obstruction, or coronary 
artery obstruction), and that the veteran was in mild volume 
overload.  

July [redacted] 1995 records from the Los Angeles Fire Department 
show that they initiated a dispatch in response to a call 
that was received from the veteran's home.  He was in full 
arrest and had been down for approximately 10 minutes upon 
the fire department's arrival.  The level of physical 
severity was coded as "severe."  His eyes were fixed and 
dilated, and the lungs were described as "absent."  The 
skin was cyanotic and cold.  Cardiopulmonary resuscitation 
(CPR) and other ventilation techniques were used to 
resuscitate him.  

The veteran was transported to the private facility of North 
Hollywood Medical Center.  Code blue records show that code 
was called at 07:49.  The admitting diagnosis was full 
arrest.  Over the course of the next 7 minutes, more medical 
personnel arrived, and several procedures were done and 
medication administered.  CPR was stopped at 7:56, and the 
record shows that as being the time of the veteran's death.  
Discharge impression to the morgue revealed full 
cardiopulmonary arrest.  

The corresponding Emergency Department Physician's Report 
explains in more detail what took place during the 
transportation and several minutes preceding the veteran's 
death.  CPR had been initiated by the daughter.  Paramedics 
had responded within five to ten minutes.  On arrival the 
veteran was in ventricular fibrillation.  CPR was initiated 
using ACLS (advanced cardiac life support) protocol.  Despite 
multiple attempts at cardioversion, high dose Epinephrine and 
Atropine his rhythm deteriorated to an agonal rhythm.  He was 
transported to the Emergency Room at Medical Center of North 
Hollywood.  Approximate down time was thirty minutes.  The 
vital signs were pulseless, no blood pressure, and bagged 
ventilations were in progress.  Examination of the chest 
revealed breath sounds equal bilaterally with assisted 
ventilation.  There was no spontaneous respiration.  The 
veteran's private physician was contacted to sign the death 
certificate, and the appellant and her daughter were notified 
of the death.  The impression was full cardiopulmonary 
arrest.  Minute by minute EKG strips were attached to the 
terminal record, showing a chart of the description above.  

Undated private emergency assessment/documentation records 
from the Encino Tarzana North Hollywood Hospital, describe 
the veteran's condition upon arrival, his death, and the 
procedures followed thereafter.  These records are undated, 
but are clearly are a part of the terminal records showing 
the emergency treatment that the veteran received minutes 
preceding his death on July [redacted] 1995.  Reference was made to 
see the code blue report.  It was noted that an attempt was 
made to reach VA; VA would not sign the death certificate; 
and that the Los Angeles Police Department was called.  

On July 23, 1995, the Department of Coroner issued a custody 
of duty of interment statement.  

The original death certificate, submitted to VA in August 
1995, shows that the immediate cause of death was 
arteriosclerotic cardiovascular disease, of which the time 
interval between onset and death was unknown, and an other 
significant condition contributing to death but not related 
to the cause was hypertension.  

At the time of the veteran's death, service connection was in 
effect for residuals of a tonsillectomy, and the original 
assignment of a zero, noncompensable, rating was also in 
effect. 

In August 1995, the appellant, as the veteran's widow, 
submitted an application for burial benefits, on VA Form 21-
530.  She stated that the total amount of burial, funeral, 
and transportation expenses were $5,951.69.  Attached were 
bills from mortuary and memorial park.  

Also in August 1995, the appellant submitted a statement, on 
VA Form 21-4138, to the effect that she was claiming service 
connection for the veteran's death because 1.) he had been 
ill for 6 weeks prior to his death with a chest cold and had 
been seen in the VA clinic about three times; 2.) he had a 
terrible cough in which he was given cough syrup and 
antibiotics; 3.) he used inhalers on a daily basis to breathe 
4.) he used a C-PAP machine to breathe when he slept at 
night, and 5.) he told her that he felt ripped up inside from 
all of the coughing.  

In an August 1995 correspondence to her congressman, the 
representative, as the veteran's daughter, expressed that she 
believed her father's death was service-connected, and that a 
claim was under consideration when he died.  The daughter 
expressed that no autopsy was performed due to religious 
reasons, and that she had her father's body go to the County 
Coroner because VA refused to sign the death certificate; 
which could have delayed the funeral indefinitely.  She said 
that VA refused to sign the death certificate because the 
veteran did not pass away in a VA facility.  In conclusion, 
the daughter expressed that her father served this country 
without hesitation, from 1941 to 1945, and the he was the 
recipient of 5 bronze stars, an American Defense Service 
Medal, Good Conduct Ribbon and the Silver Star.  She said 
that he father spent four and a half years of his life in 
defense of this country, and that his memory deserved some 
respect and dignity.  Rather, she expressed her feeling that 
the VA vilified his family in their time of great distress.  

In a February 1996 rating decision, the RO denied 
compensation for cause of death under 38 U.S.C.. § 1151.  The 
RO determined that the veteran's disability worsened as a 
result of natural progression and not VA medical services.  
In February 1996, the RO notified the appellant that the 
record revealed that the condition which caused the veteran's 
death was not incurred in or aggravated by his military 
service, nor was it related to a VA authorized 
hospitalization, medical or surgical treatment, and further, 
that the veteran's established service-connected conditions 
did not materially contribute to or hasten death.  

In a February 1996 rating decision, compensation for 
cataract, left eye, under 38 U.S.C. § 1151 was denied.  The 
RO determined that the left eye condition pre-existed 
surgery, and although a perfect result was not shown, no 
aggravation of the basic disability was shown.  The appellant 
was notified of the same in February 1996.  

In December 1996, the appellant and her daughter testified at 
a personal hearing at the RO.  They said that the veteran's 
near vision was affected to the point that he could not read 
a newspaper.  His profession was as a locksmith.  He failed 
his eye examination upon renewal of his driver's license.  
They highlighted that in the VA's operation report of 
February 1995, there was a gap between the description of the 
aspiration of the cataract when an "unsuccessful attempt" 
at inserting the lens was mentioned.  She highlighted the 
record showing "iatrogenic," eye and defined the term as 
meaning physician caused, or the caused as a result of 
physician treatment.  She expressed that the gap in the 
description did not say how many times an attempt was made, 
or "what the attempt was."  It was stated that there was 
definite disability that resulted from the treatment, and 
that multiple attempts were made to correct it.  Lenses were 
made bigger, and adjusted.  The veteran was not able to 
return to the quality of life he had prior to the surgery.  
The appellant presented the veteran's final glasses to show 
the difference in thickness in the lenses between his pre-
operative and post-operative lenses.  

Further testimony was with regard to incidents surrounding 
his death.  The appellant testified that the veteran was seen 
a week before his death in the sleep apnea clinic and that he 
had edema.  She asserted that a second year resident listened 
to the lungs but did not do any sort of lab work, and instead 
increased medication dosage for Lasix.  The appellant felt it 
was lack of appropriate care for the sleep apnea physician to 
fail to refer the veteran for further consultation.  The 
family felt as though the veteran was in significant cardiac 
overload and it was viewed as being insignificant.  They felt 
he died prematurely, and that if he had been in terminal 
stages with his heart condition, the family should have been 
notified.  They were not notified, so their assessment was 
that the lack of VA treatment lead to the veteran's untimely 
death.  The daughter highlighted that the veteran coughed up 
mucous and was treated at VA for the same prior to his death.  
He had lost his voice, and there was green phlegm.  No x-ray 
was done, but instead the veteran was given Amoxicillin and 
Robitussin.  The daughter testified that the veteran was 
swollen to the point that he could not put on his watch, and 
that he had trouble walking up and down the block for his 
daily exercise.  In essence, it was testified to that the 
veteran had an upper respiratory infection for a month prior 
to his death, which was significant for a patient with heart 
problems.  

Also during the personal hearing, the appellant played the 
911 emergency assistance tape, recorded at the time the 
veteran went into cardiac arrest at his home on July [redacted] 
1995.  The appellant and her daughter further testified that 
the coroner's report was based purely on the family's report 
because VA would not sign off on the death certificate.  The 
veteran had to be buried within a certain amount of time due 
to religious practices, and an autopsy could not be performed 
due to religious reasons.  They felt that the coroner did not 
have all of the information necessary to make an informed 
report, and spoke of the issuance of an amended death 
certificate.  In concluding testimony, it was stated that 
"this was family truly unprepared for the death of their 
major breadwinner."  A certified copy of the dispatch tape 
was included in the record.  It was extracted from the master 
tape of the Los Angeles City Fire Department. 

In a May 1997 correspondence to VA, the appellant indicated 
that, in an attempt to obtain copies of all of the veteran's 
service medical records, she had been told that may have been 
unavailable due to fire or that the alternate records source 
did not have the information.  At this point the Board 
reiterates that the veteran's complete service medical 
records are contained in the claims folder; and that VA has 
been in receipt of these records since 1949.  They were 
described in detail at the beginning of this discussion.  

On October 2, 1997, Dr. John D. Hofbauer, M.D., wrote a 
letter on behalf of the appellant.  Attached to the letter 
was Dr. Hofbauer's Curriculum Vitae; which was 7 pages long, 
and which outlined his education, Boards, licenses, practice 
credentials, professional organization memberships, and 
numerous presentations and publications.  Dr. Hofbauer stated 
that he had reviewed the ophthalmologic records of the 
veteran.  He stated that he was a Board certified 
ophthalmologist who had been in practice for 19 years.  In 
reviewing the medical records, he concluded that there was 
evidence of medical malpractice with respect to the cataract 
extraction with intraocular lens implant performed on his 
left eye on February 25, 1994.  He stated that:  

The evidence found in the chart review demonstrates that 
improper care was taken in determining the proper 
intraocular lens power prior to the surgical procedure. 
This resulted in the implantation of an intraocular lens 
which was of the incorrect power.  In reviewing the 
medical records, it is clear that this negligence could 
have easily been avoided with the use of accepted 
procedures prior to the surgery...

Dr. Hofbauer went on to point out facts which supported his 
above mentioned conclusion.  The Board reports the following 
recitation of Dr. Hofbauer's facts, verbatim, because, as a 
specialist he was able to read and discern all of the 
preoperative notes from the eye clinic, and reported the 
same.  His recitation of those notes goes to supplement what 
the Board has already reported above.  Dr. Hofbauer said:

(The veteran) underwent an uncomplicated cataract 
extraction with intraocular lens implant on his right 
eye on August 5, 1991.  Prior to this procedure, 
intraocular lens power calculations were performed.  
These calculations led the surgeon to conclude that an 
intraocular lens with power of +28.0 diopters should be 
utilized.  The cataract extraction with intraocular lens 
was performed and appears to have been performed in 
approximately 45 minutes.  Postoperatively, (the 
veteran) achieved the expected postoperative refraction 
of approximately 3 diopters with a visual acuity of 
20/25.  

Prior to the surgery performed on February 25, 1994, 
there is a notation in the records which appears to be 
dated January 21, 1995.  The note states that the 
patient was "here for preoperative calcs."  The 
notation suggests an intraocular lens power of +23.00 
diopters.  On the date of that notation, there is a 
statement which says "difficulty with calculation/axial 
length.  K difficult, too.  Will have patient return in 
a.m. for recheck calcs."  This notation suggests that 
the operating surgeon was having difficulty measuring 
the eye for the proper intraocular lens power.  There 
does not appear to be the recommended recalculation 
anywhere in the chart.  

In reading the operative report, it is clear that the 
surgeon had difficulty.  This is best demonstrated by 
the length of the operative procedure.  Whereas the 
first surgery was performed in approximately 45 minutes, 
the surgery on the left eye was performed in more than 
twice the time, approximately 1 hour and 50 minutes.  In 
the operative report, the surgeon reports difficulty 
implanting a silicone intraocular lens.  Because of 
this, a polymethyl methacrylate lens was implanted of 
the same power.  It is well known that the lens power 
for a polymethyl methacrylate lens is usually quite 
different from the lens power of a silicone lens.  One 
can conclude that, in addition to mistakes related to 
the intraocular lens power calculation, there was 
negligence in selecting a PMMA lens of the same power 
suggested for a silicone lens.  Had the surgeon simply 
checked the records and seen that a 28 diopter lens was 
required for the left eye, it would have been obvious to 
the surgeon that a lens power of similar magnitude or 
greater magnitude would have been called for.  

It is my opinion that the selection of a +23 diopter 
PMMA lens for implantation at the time of surgery 
represented gross negligence in the care of this 
patient.  

The evidence for a toxic reaction at the time of surgery 
is also found in the post-operative appearance of (the 
veteran's) left eye.  In the post-operative notes, the 
patient is found to have severe inflammatory reaction 
which resulted in a fixed and dilated pupil.  In 
addition, the patient has evidence of chronic cystoid 
macular edema which reduced his best corrected vision 
from the expected 20/20 level to that of 20/50.  The 
usual cause for this type of post-operative appearance 
is generally toxicity related to intraocular fluids used 
at the time of surgery.  The specific cause, however, 
cannot be concluded because of the lack of information 
regarding this point contained in the medical records.  

In summary, (the veteran) received care which 
constitutes negligence and malpractice with respect to 
the cataract surgery performed on his left eye February 
25, 1994.  This negligence directly resulted in (the 
veteran's) loss of functional vision in his left eye.  
Despite the treatment (the veteran) received post-
operatively, he was never able to achieve normal vision 
in this eye.  

On October 24, 1997, Dr. Michael L. Chaikin, M.D., F.A.C.C. 
wrote a letter on behalf of the appellant.  Dr. Chaikin 
stated that he had reviewed the medical records of the 
veteran from 1978 through 1995.  He indicated that he was a 
board-certified cardiologist and had been in clinical 
practice for almost 18 years.  He was presently the Medical 
Directory of the Coronary Care Unit at Century City Hospital 
and Chief of the Division of Cardiology at Century City 
Hospital.  He provided his summation of review of the 
records, and mentioned that the veteran had had multiple 
visits to the VA for upper respiratory problems, and that the 
veteran carried a long standing diagnosis of Obstructive 
Sleep Apnea since the mid 1980's.  He said that the upper 
respiratory problem predisposed the veteran to 
atherosclerotic cardiovascular disease.  Dr. Chaikin stated: 

On April 5, 1995, the patient presented with sneezing 
and allergic rhinitis, which is an upper respiratory 
problem.  He was treated appropriately and given 
corticosteroids in a nasal spray for this problem.  On 
April 17, 1995, he returned for allergy testing, again 
for diagnostic and treatment purposes of his upper 
respiratory condition.  On May 18, 1995, the patient 
presented with acute laryngitis, also an upper 
respiratory condition.  On May 24, 1995, the patient 
returned to the clinic with bronchitis, again an upper 
respiratory condition.  

On June 5, 1995, the patient was seen for laryngitis and 
was noted to have increased chest pain, which seemed to 
be aggravated from his upper respiratory infections and 
multiple upper respiratory problems.  On June 29, 1995, 
the patient was suffering from a new upper respiratory 
infection with dry cough which was productive of 
greenish phlegm.  On June 30, 1995, he was given 
amoxicillin for bronchitis.  

On July 19, 1995, the patient was seen in the Sleep 
Clinic for follow-up of his upper airway obstructive 
sleep apnea.  A that time, bibasilar rales were seen, as 
well as 2+ peripheral edema.  He complained of 
occasional dry cough and increasing dyspnea since the 
upper respiratory infection.  It was felt that he 
patient was clinically volume overloaded and that this 
was precipitated by his recent upper respiratory 
infections, and this along with his obstructive sleep 
apnea was a major cardiac stress factor.  

Three days later, on July [redacted] 1995, the patient 
collapsed at home and was taken by the paramedics to 
North Hollywood Medical Center, where he was pronounced 
dead.  

It seems to me quite obvious that the patient had upper 
airway obstructive sleep apnea which aggravated his 
underlying coronary artery disease.  His multiple upper 
airway infections and problems during the three months 
prior to his death aggravated his condition, 
precipitating mild congestive heart failure.  It is 
clear from the progress notes and understanding the 
pathophysiology of atherosclerotic heart disease that 
the sudden cardiac death was more likely than not 
precipitated by these upper respiratory factors as I 
have outlined above.  Since this patient has been 
covered by the Veteran's Administration for upper 
respiratory disabilities, it should be forthcoming that 
the patient's death is upper respiratory-related 
inasmuch as those multiple events detailed above have 
precipitated his unpredicted demise.  

On December 30, 1997, Dr. Chaikin wrote a second letter on 
behalf of the appellant.  He indicated that he had re-
reviewed the veteran's medical records in response to the 
RO's position that the death was the result of the natural 
worsening of a condition and not of VA services.  Dr. Chaikin 
stated that the veteran had recurrent respiratory infections 
and presented three days prior to his death at the VA with 
symptoms consistent with congestive heart failure.  He said 
"[i]t is clear to me that his congestive heart failure was 
precipitated by recurrent upper respiratory infection."  He 
further stated that:

A two-dimensional and Doppler echocardiogram was 
performed on January 5, 1995, and reveals normal left 
ventricular wall motion.  Given the fact that this 
patient had normal cardiac function and now presents 
with symptoms and signs of congestive heart failure, it 
would have been incumbent upon the physicians to 
determine the etiology of his congestive heart failure 
to a reasonable degree of medical certainty.  This work-
up should have included at least and electrocardiogram 
on July 19, 1995, to rule out ischemia and/or infarction 
as a cause for new onset congestive heart failure 
aggravated by recurrent upper respiratory infections.  
With his untimely death three days after his visit, it 
is clear that his death was due to medical circumstances 
aggravated by his recurrent upper respiratory infections 
that were inadequately treated by the VA physicians.  

On April 29, 1998, Dr. Hofbauer wrote a second letter on 
behalf of the appellant.  Dr. Hofbauer stated that the letter 
was written to supplement the earlier sent October 2, 1997 
letter.  Dr. Hofbauer responded to the RO's Supplemental 
Statement of the Case, which had been issued in March 1998.  
In response to the RO's finding that there was no additional 
disability or aggravation of the cataract of the left eye, 
Dr. Hofbauer again stated that there was no question that the 
veteran received care which constituted malpractice and 
negligence.  He again mentioned the intraocular lens 
implantation performed (in the left) eye should have been 
similarly powered with one used in the (right eye) during an 
August 1991 surgery.  Dr. Hofbauer provided another critique 
of the surgery, and highlighted areas discussed before and 
additional areas of concern.  For example, it was noted that 
in the record of November 28, 1994, the treating physician 
wrote that the wrong lens power was placed in the left eye.  
He commented that:

It is statistically known that intraocular lens power 
calculation formulas result in 99 percent confidence 
interval plus or minus 2 diopters.  For a surgical 
procedure to result in an error of greater than 6 
diopters can only be explained by negligence on the part 
of the surgeons...

Dr. Hofbauer further stated that, in response to the RO's 
statement that the surgical result gave the veteran a visual 
acuity of 20/50, it was clear that that acuity did not truly 
represent the "functional vision possessed by this 
patient;" and that post-operative charts showed multiple 
visits attempting to fit the veteran with a contact lens to 
provide him with 20/50 visual acuity.  The reason for the 
contact lens fitting was that it was impossible to provide 
him with good visual acuity without the use of a contact 
lens.  "This is because of the wide difference in the 
refractive error of his eyes."  The diopter power necessary 
to give good vision in the right eye was +1.75 diopters 
whereas the dioptic power of the left eye required 8.00 
diopters.  Dr. Hofbauer explained that a "6 diopter 
difference of the two eyes results in a condition called 
anisometropia."  

Briefly stated, this means that the image size presented 
to each eye is grossly different and not tolerated by 
the human brain.  If one eye sees an image 25% greater 
than the image seen by the other eye, this results in 
severe ocular discomfort and loss of functional vision.  
The only way to remedy this solution is by the use of 
contact lens.  

Dr. Hofbauer discussed more regarding the veteran's specific 
clinic vision July 13, 1995, and noted that the multiple 
contact lens visits and fittings indicated that the veteran 
had difficulty with handling and wearing contact lens; which 
was not surprising of a 75 year old man who did not wear the 
lens before the surgery.  Dr. Hofbauer pointed out that 
another area of negligence had to do with the decision to 
leave the improper implant in the veteran's eye.  The 
standard of care required that once the surgeon realized that 
the wrong implant had been implanted in the eye, that it be 
removed and replaced in a timely fashion.  He pointed out 
that there were notes in the veteran's record that such 
course was considered, however, it was never undertaken.  Dr. 
Hofbauer commented on the evidence of ocular toxicity present 
in the veteran's eye as a direct result of the surgery, and 
that it clearly explained the chronic inflammation present in 
his eye following the surgery.  

In September 1998, the appellant testified at a personal 
hearing before a Member of the Board, in Washington, D.C.  
Rather than a series of "questions and answers," the 
representative took the opportunity to present certain 
material to the Board in support of her claim.  See Hearing 
Transcript (T.) at 2.  In "introducing" the Board to her 
father, the representative, on behalf of the appellant, 
exhibited the veteran's burial flag, military medals, a 
picture, and proof of his rank of Sergeant.  She stated for 
the record that he was decorated with a Silver Star for 
bravery, and that he served in World War II in the 5th Armor 
Division, 75th Medical Battalion.  Thereafter, much of the 
testimony presented was duplicative of the testimony made at 
the RO hearing in December 1996.  In summary, the newer 
testimony focused on the fact that there were medical 
opinions of record, which supported her claims for 
compensation for left eye injury and for DIC benefits, and 
that VA had still denied such claims.  See T. 5-10, 27.  The 
appellant clarified that her contentions with the eye 
compensation claim were from the surgery itself, even though 
there were contentions made with regard to the post-operative 
treatment.  T. 6.  The appellant submitted for the record a 
Patient's Bill of Rights, and discussed the importance of 
receiving complete information for the patient.  The 911 tape 
was played again for the record. 

For the purposes of service connection, the appellant argued 
that the area in which the veteran's tonsils were taken out 
was the same area which later became infected.  She stated 
that she was aware that he was not service-connected for 
laryngitis, and that he was service-connected for a 
tonsillectomy.  T. 22.  She contended that the veteran had 
respiratory problems throughout service, and even after his 
surgery in 1943.  T. 23.  

In December 1998, the representative submitted a copy of the 
case of Brown v. Gardner, 115 S. Ct. 552 (1994), in support 
of her claims for entitlement to 1151 benefits.  She also 
testified about this case at her personal hearing.  See T. 
10.  Needless to say, the Board has appropriately discussed 
this pivotal case in the context of the legal analysis below. 

In February 1999, the Board referred this case for a medical 
expert opinion from the Veterans Health Administration, and 
requested a medical advisory opinion on several medical 
questions.  The veteran's medical history was provided in the 
referral letter, as was the information surrounding his death 
and the factors leading up to his death.  The Board noted 
that the appellant contended that the VA failed to adequately 
treat the upper respiratory infection, in the first instance, 
and that as a result thereof, the veteran developed 
subsequent upper respiratory infections or a more severe 
continuing infection, which contributed to the cause of the 
veteran's death.  It was maintained that further diagnostic 
evaluation should have been performed based upon the 
progressive nature of the veteran's respiratory complaints, 
in addition to objective findings on examination.  It was the 
appellant's contention that such symptomatology was 
clinically indicative of the onset of congestive heart 
failure.  Alternatively, the appellant contended that the 
veteran's upper respiratory infections, either singularly or 
in combination with his obstructive sleep apnea, were major 
cardiac stress factors that contributed to the cause of the 
veteran's death.

The specialist was requested to review the claims folders and 
adequately summarize the relevant medical history, including 
relevant treatment and diagnoses.  It was requested that the 
specialist indicate whether the veteran suffered additional 
disability resulting from the clinical treatment of his upper 
respiratory infections in the months preceding his death.  If 
the specialist determined that additional disability 
occurred, an opinion was to be rendered as to whether the 
veteran's upper respiratory infections contributed to the 
arteriosclerotic heart disease from which he died.  It was 
also requested that the specialist render an opinion whether 
the veteran's upper respiratory infections were etiologically 
related to his in service-connected tonsillectomy residuals.

In an undated response, ascertained to be in May 1999, Dr. 
Ashok Khattri, M.D. rendered and submitted a medical advisory 
opinion.  Dr. Khattri indicated that he was the Staff 
Physician/Pulmonologist at the Martinsburg VA Medical Center, 
and that he was board certified in Internal Medicine and 
board eligible in Pulmonary Medicine and Sleep Medicine.  He 
stated that he had completely reviewed the veteran's medical 
records, as well as the claim folders.  Dr. Khattri recited 
the facts beginning with the veteran's date of death and 
cause of death indicated as arteriosclerotic cardiovascular 
disease.  He also noted that the veteran's medical records 
indicated that he had a past medical history of (1) Non-
Insulin Dependent Diabetes Mellitus; (2) Hypertension; (3) 
Obstructive Sleep Apnea Syndrome; (4) Coronary Heart Disease; 
(5) Status Post Coronary Artery Bypass Graft Surgery; (6) 
Status Post Cataract Removal; (7) Status Post Septoplasty for 
Left Nasal Obstruction; (8) COPD (on 2/87 FEV1 / FVC ratio 
was 63%); and (9) Tonsillectomy.  Dr. Khattri stated that 
upon further review of medical records it clearly showed that 
the veteran had multiple visits to VA Medical facility for 
upper respiratory tract infection and/or inflammation.  The 
problem was addressed adequately and treated.  Dr. Khattri 
stated:

Although there is an indication on the medical record 
that patient had experienced severe chest discomfort but 
was relieved by sub-lingual nitroglycerin, on other 
medical record notes there is no indication of increase 
in chest pains.  Also it is indicated that this 
veteran's leg edema was usual for him.  Unfortunately, I 
do not see a note from sleep apnea clinic.  

Upon overall review, indeed this veteran had multiple 
problems, but in my opinion, veterans sudden cardiac 
death was not precipitated due to upper respiratory 
tract infections, as per reports it may take longer time 
than stated for upper respiratory infection and 
obstructive sleep apnea syndrome to precipitate 
congestive heart failure causing death.  Also, it seems 
that this veteran had congestive heart failure which may 
have lead to dysrhythmias and to death.  

In my opinion this veteran did not have occurrence of 
additional disability.  

Lastly, upper respiratory tract infections in this 
veteran is unlikely to be related to Tonsillectomy in 
the past.  

On May 13, 1999, Dr. Chaikin, wrote a third letter on behalf 
of the appellant, and this was in direct response to the 
opinion of Dr. Khattri.  Dr. Chaikin first noted that Dr. 
Khattri was Board Certified in Internal Medicine and "only" 
Board  Eligible in Pulmonary and Sleep Medicine; and that he, 
as previously stated, was Board Certified in Internal 
Medicine and Cardiovascular Disease.  Dr. Chaikin indicated 
that while Dr. Khattri acknowledged that the veteran had 
multiple visits to the VA Medical facility for upper 
respiratory tract infection and/ or inflammation....

What he then fails to note is the direct correlation 
between the multiple instances of respiratory tract 
infection and his subsequent development of congestive 
heart failure.  He states toward the end of his letter 
that the veteran "[h]ad congestive heart failure which 
may have led to dysrhythmias and to death."  However, 
he does not give a reason for congestive heart failure 
and every diagnosis of congestive heart failure must 
contain a primary reason for the decompensation.  In 
this case, the patient had antecedent upper respiratory 
infection which weakened his cardiovascular system such 
that on his last visit to the VA on July 19, 1995 he was 
noted to have rales and peripheral edema.  Also of note 
is that his peripheral edema was not chronic.  This was 
a new development for him.  Dr. Khattri states, "[i]t 
may take longer time than stated for upper respiratory 
infection and obstructive sleep apnea syndrome to 
precipitate congestive heart failure causing death."  I 
do not believe that this is true since the upper 
respiratory infection can, over a short time, cause 
acute decompensation leading to sudden cardiac death via 
the congestive heart failure as described. 

I will again reiterate my opinion that following 
complete review of these records and based on my 
experience, knowledge, and judgment, I feel that his 
patient's untimely death three days after his visit to 
the VA Clinic was due to a sudden cardiac death 
precipitated by his recent upper respiratory infections 
and that his congestive heart failure was inadequately 
treated by the VA physicians.  

On August 12, 1999, Dr. Christopher Rogers, M.D., Chief, 
Forensic Medicine at the Department of Coroner in Los 
Angeles, California wrote a letter to the appellant's 
daughter, in response to a letter from her dated on July 31, 
1999.  Dr. Rogers summarized the medical records sent to him 
by the appellant and noted that the veteran had a history of 
coronary artery disease, sleep apnea, and chronic obstructive 
pulmonary disease.  Dr. Rogers noted that the veteran had 
gone to the doctor several times for sore throat, cough, and 
laryngitis in May and June 1995; and that at the visit of 
June 30, 1995, a diagnosis of possible bronchitis was made 
and he was treated with amoxicillin.  At his next clinic 
visit of July 19, 1995, he was noted to have improvement of 
symptoms of upper respiratory infection, but also had signs 
of mild volume overload, including edema, pulmonary rales, 
cough, dyspnea on exertion, and weight gain.  Dr. Rogers 
stated that:

Based on the new information provided by these records, 
I believe that (the veteran) was in congestive heart 
failure on July 19, 1995.  His underlying 
atherosclerotic condition was worsened by his 
respiratory illness.  I have issued an amendment to the 
death certificate to reflect this information.  

Attached to Dr. Rogers correspondence was an amended death 
certificate for the veteran.  The amended death certificate 
shows that the immediate cause of death was congestive heart 
failure, due to arteriosclerotic cardiovascular disease, of 
which the time interval between onset and death was listed as 
unknown, and other significant conditions contributing to 
death but not related to cause were hypertension and chronic 
obstructive pulmonary disease.

In October 1999, the Board received a certified proof of 
death certificate from the appellant; and in December 1999, 
the Board received a certified copy of the amended death 
certificate, with changes as described above.  






Analysis

I.  Accrued Benefits

The payment of accrued benefits is governed by 38 U.S.C.A. 
§ 5121 (West 1991).  Upon the death of a veteran, periodic 
monetary benefits to which he or she was entitled on the 
basis of evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
death, may be paid to the spouse.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  The Board initially notes that the 
appellant's eligibility to receive accrued benefits is not 
issue here.  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either 1) have had a claim pending 
at the time of his death for such benefits or 2) have been 
entitled to benefits under an existing rating or decision.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  "Under 
§ 5121, therefore, a claimant is only entitled to what was 
properly due the veteran at the time of his death, but which 
was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 
1996).

In addition to the law for accrued benefits, the following 
law regarding compensation for 1151 benefits, and the 
historical legal precedent is applicable to this issue. 

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom.  Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
Court invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  
The Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent 
with the plain meaning of 38 U.S.C.A. § 1151 [formerly 
§ 351], and that the regulation exceeded the VA's authority.  
Pursuant to the Court's holding in Gardner, VA instituted a 
Department-wide policy of holding in abeyance certain cases 
which were likely to fall within the precedent of Gardner.  
Meanwhile, VA appealed the Court's holding to the United 
States Court of Appeals for the Federal Circuit, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  Subsequently, the 
Gardner decision was affirmed by the United States Court of 
Appeals for the Federal Circuit in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and was subsequently appealed to the 
United States Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the United States 
Court of Veterans Appeals and the Court of Appeals for the 
Federal Circuit.  Brown v. Gardner, 115 S. Ct. 552 (1994).  
In its decision, the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The validity of the remainder of 38 C.F.R. § 3.358 was not 
questioned.  See, Gardner, 115 S. Ct. 552, 556 n.3 (1994).  
In that regard, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA medical treatment and additional 
disability, but that not every additional disability is 
compensable.

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (to be codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which had been struck down by the Supreme Court.  
Regulation 38 C.F.R. § 3.358(c)(1) provided that "[i]t will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) 
provided that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  38 
C.F.R. § 3.358(c)(3) provided that "[c]ompensation will not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of P.L. 104-204.  The purposes of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which (again) held that no 
showing of negligence is necessary for recovery under section 
1151.  In pertinent part, § 1151 was amended as follows:

	(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

		(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was

	(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. 

However, effective January 8, 1999, VA rescinded its 
amendments to the regulations regarding implementation of the 
revised 38 U.S.C.A. § 1151.  The purpose of VA's action in 
this regard was to address pending litigation concerning 
whether the promulgation of such amendments should have been 
established by notice and comment rulemaking.  Accordingly, 
these amendments are no longer in effect, and have no 
application in the Board's review of this case.

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3) (1998).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.  See VAOGCPREC 40-97, 63 Fed. Reg. 31263 (1998) 
(holding that the amended statute is applicable to all claims 
filed on or after October 1, 1997); see also Boggs v. West, 
11 Vet. App. 334, 343-44 (1998) (holding that Board correctly 
applied no-fault analysis to pre-October 1997 claim), aff'd, 
188 F.3d 1335 (Fed. Cir. 1999).  

Furthermore, the Court has held that where the law or 
regulation changes while a claim is pending "the version most 
favorable to the appellant . . . will apply unless Congress 
provided otherwise."  Cf. Boggs v. West, supra; citing Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Accordingly, the 
Board will consider the appellant's claim without regard to 
fault of the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd , 513 U.S. 115 (1994).

Generally, the appellant contends that accrued benefits are 
owed to her based on the veteran's claim pending at the time 
of his death for compensation pursuant to 38 U.S.C.A. § 1151, 
for loss of vision concurrent to left eye surgery performed 
at a VA facility in February 1994.  Specifically, in her 
September 1996 Substantive Appeal, the appellant argued that 
papillary edema was not a continuance or natural progression 
of cataract disease, and that it was a consequence of ill-
fitting corrective devices.  She stated that the veteran 
followed all post-operative instructions given to him after 
his left eye cataract surgery; that on July 13, 1995, he was 
told that the papillary edema was iatrogenic hyperopia 
secondary to the lens placed after cataract evacuation; and 
the same is the direct result of VA medical treatment.  

In analyzing this claim, the Board first notes that the claim 
is well grounded and plausible, meaning that it appears to be 
meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Epps v. Brown, 9 Vet. App. 341 (1996), 
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S. Ct. 2348 (1998).  

The Board has reviewed all of the evidence pertinent to this 
claim, and determines that the evidence of record supports 
the appellant's claim for disability compensation for loss of 
functional vision in the left eye under 38 U.S.C.A. § 1151, 
on an accrued basis, as that statute was interpreted by the 
United States Supreme Court in the Gardner decision in 1994.  
Clearly the veteran had initiated a claim for 1151 
entitlement prior to his death.  This was seen in his 
correspondence of December 1994.  And, since the Gardner 
decision specifically found the language of § 1151 did not 
require a finding of fault on the part of VA, what is 
required for the appellant to prevail on this claim, and to 
receive accrued benefits therefrom, is a causal connection 
between VA surgical treatment and additional disability 
claimed. 

The VA operative report shows that there was a problem during 
the operation on February 25, 1994.  The problem was with the 
insertion of the lens into the veteran's eye.  The post-
operative records clearly show that the veteran thereafter 
had discomfort and infection, and continued loss of vision 
after the corrective eye surgery was performed.  The 
strongest evidence of record are the medical opinions, which 
were expressly stated with detailed reasoning by the Board 
certified ophthalmologist, Dr. Hofbauer.  The record shows 
that Dr. Hofbauer has excellent professional credentials, and 
the Board need not question his skill and knowledge to render 
the indicated medical opinions.  

In each of his opinions, Dr. Hofbauer was able to explain the 
reasons he thought that the veteran had incurred additional 
loss of visual acuity after the surgery by VA was performed.  
These opinions persuasively show that the VA surgeon, more 
likely than not, inserted the wrong lens into the veteran's 
left eye during the operation.  The wrong lens later caused a 
condition called "anisometropia," wherein the difference in 
the two eyes was so disparate that it resulted in severe 
ocular discomfort and loss of functional vision for the 
veteran.  While further proof of causal connection was opined 
on in Dr. Hofbauer's statements of October 1997 and April 
1998, there is no doubt that a causal connection between VA 
surgical treatment and additional disability of loss of 
vision has been shown by this analysis regarding insertion of 
the "wrong" lens.  Even the VA outpatient treatment records 
reflect that the veteran and his family were talked to about 
the wrong lens being inserted.  Dr. Hofbauer's opinion 
connects that incorrect procedure with the veteran's 
subsequent loss of vision, the injury suffered here. 

While negligence or fault of VA does not have be shown in 
this instance, Dr. Hofbauer's opinions in that regard are not 
without relevance.  His opinions, combined with the other 
evidence of record, clearly show a causal connection between 
VA surgical treatment received by the veteran on February 25, 
1994, and additional disability of loss of vision in the left 
eye, later claimed by the veteran.  Accordingly, disability 
compensation for loss of functional vision in the left eye 
under 38 U.S.C.A. § 1151, for the purpose of accrued 
benefits, is warranted.  38 U.S.C.A. §§ 1151, 5107, 5121; 
38 C.F.R. §§ 3.358, 3.1000.


II.  Dependency and Indemnity Compensation

Determinations regarding entitlement to dependency and 
indemnity compensation (DIC) benefits are to be based on 
review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The legal precedent regarding 1151 claims has been set-forth 
in the above section.  To recap, the statutory law applicable 
to this claim provides that where a veteran suffers an 
injury, or aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or 
examination, and the injury or aggravation results in death, 
compensation, including dependency and indemnity 
compensation, shall be awarded in the same manner as if such 
death were service-connected.  38 U.S.C.A. § 1151.  As noted 
above, in determining whether death resulted from a 
treatment-related injury as a result of hospitalization, 
medical or surgical treatment, or examination, it must be 
shown that death was actually the result of such injury, and 
not merely coincidental with it, and that the injury was not 
a necessary consequence of the medical treatment.  
"Necessary consequences" are those that are certain to 
result from, or intended to result from, the medical 
treatment.  38 C.F.R. § 3.358.

The appellant initiated her claim for DIC benefits in 1995, 
therefore the change in the law effective on October 1, 1997, 
does not apply to the appellant and her case will be 
determined by applying the "no fault" criteria as stated 
above.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd , 513 U.S. 115 (1994).

Generally, the appellant contends that DIC benefits are owed 
to her as a result of the treatment that the veteran received 
at VA facilities during the months immediately preceding his 
death.  The appellant argues that the veteran presented with 
respiratory problems and an infection that escalated an 
underlying heart disorder and lead to his fatal cardiac 
arrest on July [redacted] 1995.  Specifically, as indicated in her 
September 1996 Substantive Appeal, the appellant argues that 
a July 19, 1995 visit showed "overload."  It is the 
family's contention that the "lack" of VA treatment caused 
the veteran's death through incompetence; and that, 
therefore, DIC benefits under 38 U.S.C.A. § 1151 are 
warranted.  

The Board finds that the appellant's claim for DIC benefits 
is well grounded because the evidence shows that it is 
plausible and capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).

The appellant's contentions have resulted in several medical 
opinions being generated for the record.  All of the medical 
evidence surrounding the veteran's heart and respiratory 
disorders are pertinent, and the medical experts of record 
have relied upon that evidence to form the basis of their 
opinions.  Without rehashing the facts as set forth earlier 
in the factual background, the main fact which is not in 
dispute, is that the veteran had a nonservice-connected heart 
disability at the time of his death in July 1995.  

Also not in dispute is that the veteran was principally under 
the ongoing medical care of VA for his well-documented 
nonservice-connected disabilities, including arteriosclerotic 
heart disease, and respiratory disorders.  The amended death 
certificate shows that the immediate cause of death was 
congestive heart failure, due to arteriosclerotic 
cardiovascular disease, with hypertension and chronic 
obstructive pulmonary disease as other significant conditions 
contributing to death but not related to cause.  The veteran 
was service-connected for residuals of a tonsillectomy, and 
not for COPD, or hypertension, or congestive heart disease, 
or any other heart disease.

The disputed facts of record stem from the veteran's 
treatment for nonservice-connected respiratory problems at a 
VA medical facility, on May 19, 1995, June 6, 1995, June 22, 
1995, June 29, 1995, June 30, 1995, and July 19, 1995.  These 
dates of treatment are highlighted because the veteran went 
into sudden cardiopulmonary arrest and died, just shy of 
three days after his last visit at a VA facility, for 
seemingly insignificant symptoms associated with respiratory 
ailments.  

The appellant solicited a very qualified Board certified 
cardiologist who opined that, there was no doubt that the 
veteran's sudden cardiac arrest stemmed from the fact that he 
was actually in congestive heart failure when seen on July 
19th, and his heart was made worse by the respiratory 
symptoms.  This physician, Dr. Chaikin, believes that the 
veteran's upper respiratory problem predisposed the veteran 
to atherosclerotic cardiovascular disease, and that multiple 
upper airway infections and that problems during the three 
months prior to his death aggravated his heart condition, and 
precipitated mild congestive heart failure.  He opined that 
sudden cardiac death was more likely than not precipitated by 
upper respiratory factors.  

The Board solicited a very qualified Board certified expert 
who opined that it would take longer than the time it took 
for the veteran's course, for an upper respiratory infection, 
coupled with obstructive sleep apnea, to precipitate 
congestive heart failure causing death.  Additionally, the 
record appears to show that these respiratory disorders were 
not aggressively treated by VA, at least according to the 
appellant's expert, and the coroner.  The treatment provided 
was that of prescribing antibiotics and cough syrup.  This 
later resulted in worsening of the condition, and worsening 
of the underlying heart condition.  

To determine whether the veteran's death was actually the 
result of such injury, with the injury being the failure of 
VA to aggressively treat or even recognize that the veteran's 
respiratory problems were affecting an underlying heart 
condition, the Board must look to the two conflicting 
theories provided by the medical experts of record.  One 
theory is that the sudden cardiac death was precipitated by 
the upper respiratory disorders which had been inadequately 
treated by VA, and the other theory is that the sudden 
cardiac death was not precipitated by the upper respiratory 
disorders because such precipitation would have taken longer 
to culminate. 

The Board finds both opinions, as expressed by the experts of 
record, to be equally qualified in their scope and reasoning.  
Since the facts are in equipoise, this is a case that is 
governed by the benefit-of-the-doubt doctrine in 38 U.S.C.A. 
§ 5107(b).  In other words, only an approximate balance of 
the positive and negative evidence is required for an 
appellant to prevail.  See Gilbert v. Derwinski, supra.  
Therefore, with the resolution of all reasonable doubt in the 
appellant's favor, the Board determines that the evidence of 
record supports the likelihood that the nonservice-connected 
respiratory disorders were improperly treated during the 
times the veteran presented for VA medical care, and that the 
same hastened the congestive heart failure which caused the 
veteran's death.  Accordingly, dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 are warranted.


III.  Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause of death, or it must etiologically be 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

Under 38 C.F.R. § 3.312(c)(3), service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(3) (1999).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for certain chronic disabilities, 
including cardiovascular disease if they are manifested to a 
compensable degree within one year after the veteran is 
separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Additionally, VA regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well-grounded; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d at 1468 (expressly adopting definition 
of well-grounded claim set forth in Caluza, supra).  The 
second and third Caluza elements can be satisfied under 38 
C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the purpose 
of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Specifically, in order for a claim for service connection for 
the cause of the veteran's death to be well-grounded, there 
must be (1) evidence of the veteran's death; (2) evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) evidence of a nexus between the in-service injury or 
disease and the veteran's death.  See Caluza, supra; Ramey v. 
Brown, 9 Vet. App. 40, 46 (1996).

The appellant's essential contentions are that service 
connection is warranted for the cause of the veteran's death 
because he had respiratory problems in service, as well as 
for the years following service separation.  It is alleged 
that the veteran complained of, and was treated for, such 
related ailments as a sore throat and other disorders which 
eventually lead to the respiratory disorders preceding his 
demise.  The appellant emphasizes that the veteran's death 
certificate has been amended to reflect that a respiratory 
disorder, chronic obstructive pulmonary disease (COPD), was a 
significant contributing factor in his death.  

The Board has reviewed all of the evidence of record and 
determines that the appellant has not submitted a well 
grounded claim in this instance.  The Board is mindful that 
it has just granted the appellant's claim for dependency and 
indemnity compensation benefits surrounding the veteran's 
death, hastened by VA's treatment of nonservice-connected 
respiratory disorders.  However, entitlement to service 
connection is specific to whether the veteran died of a 
disease related to his military service.  Contrarily, the 
compensation awarded under 1151 flows from the treatment the 
veteran received at VA, and in this case such treatment, 
unfortunately, hastened his death.  While entitlement to DIC 
may be established through the successful prosecution of a 
claim for entitlement to such benefits in accordance with 38 
U.S.C.A. § 1151 (as described above) or based on direct 
service-connected disability, these claims are not identical 
in nature.  See Mintz v. Brown, 6 Vet. App. 277 (1994).

The claim is not well grounded because there is no competent 
clinical evidence on file which shows or suggests that the 
cause of the veteran's death in July 1995 was due to or the 
result of any incident, injury or disease of active service.  
Respiratory occurrences were noted in service, but there is 
no competent evidence in the record linking the terminal 
respiratory disorder of COPD, to those occurrences in 
service.  Regarding cardiovascular disease, the veteran was 
normal in pertinent part in service, and there is no evidence 
which indicates that the veteran incurred a heart disorder at 
any time during or within one year after service separation.  

The veteran was service-connected for one condition, 
residuals of a tonsillectomy, and there is no clinical 
evidence that the veteran's COPD, hypertension and other 
cardiac involvement, which caused his death, were as a result 
of the service-connected tonsillectomy.  The respiratory 
disorders that were a factor in his death were nonservice-
connected.  Dr. Khattri, upon inquiry by the Board in its 
medical opinion request, specifically stated for the record 
that the upper respiratory infections in the veteran were 
unlikely to be related to the tonsillectomy in the past.  
This opinion is not otherwise refuted in the record.  That 
means that the veteran's one and only service-connected 
condition was not a factor in his death.

Service connection for the cause of death means that the 
veteran's death was either caused by a service-connected 
disability or was caused by a disability which should in fact 
have been service-connected.  There is simply no evidence or 
argument supporting a conclusion that the veteran incurred 
these disorders during service or that they were manifested 
as a direct result of the service-connected tonsillectomy.  

Additionally, the Board acknowledges that the appellant has 
provided lay testimony and evidence in support of her 
contentions that the veteran's death was related to service.  
The Court has held that lay persons, such as the appellant 
and her daughter, although competent to provide an account of 
symptoms, are not qualified to offer evidence that requires 
medical knowledge, such as a diagnosis or opinion as to the 
cause of a disability (including death).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also Brewer 
v. West, 11 Vet. App. 228, 234 (1998), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that an appellant does not meet his or her burden of 
presenting a well-grounded claim where the determinative 
issue involves a medical diagnosis or causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the unsubstantiated lay statements of the appellant and 
of her daughter that the veteran's death was related to a 
disability of service origin are not competent evidence.  
Specifically, none of the evidence of record contains a 
medical opinion relating the veteran's death with an injury 
or disease incurred in service.  Therefore, the Board 
concludes that the appellant has not presented sufficient 
evidence to justify a belief by a fair and impartial 
individual the her claim for service connection for the cause 
of the veteran's death is well grounded.  Accordingly, the 
claim must be denied.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).

As the foregoing discussion explains the need for competent 
medical evidence of a nexus between the cause of the 
veteran's death and the his period of active duty service, 
the Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death.  Robinette v. Brown, 8 Vet. App. at 77-78.


IV.  Burial Benefits

The law provides that if a veteran's death is not service-
connected, a certain monetary amount may be paid toward the 
veteran's funeral and burial expenses, including the cost of 
transporting the body to the place of burial, where, at the 
time of death, the veteran had a compensation or pension 
claim pending, and there is sufficient evidence of record on 
the date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of death.  
38 C.F.R. § 3.1600(b).  

Plot or interment allowance is payable to the person or 
entity who incurred expenses, and the deceased veteran is 
eligible for the burial allowance under paragraph (b) or (c) 
of this section....38 C.F.R. § 3.1600(f).  

The appellant's essential contention is that since the 
veteran was a heavily decorated veteran, VA should 
acknowledge the same by providing his surviving spouse burial 
benefits.  This was stated in a letter to her congressperson 
in August 1995.  Included in her Substantive Appeal, on VA 
Forms 9, dated in September 1996 and October 1996, the 
appellant argued that she would be entitled to burial 
benefits if her claim for DIC for eye surgery was granted.  

After the veteran's death in July 1995, the appellant applied 
for burial benefits in conjunction with her other claims for 
death benefits.  In February 1996, the RO notified the 
appellant that her claim for plot interment allowance was 
denied, and that VA could not pay the claim for nonservice-
connected burial allowance.  At her September 1998 personal 
hearing, the appellant reiterated she was entitled to burial 
benefits if other claims were found in her favor.  T. 35.  
The appellant made no other specific contentions about this 
claim for burial benefits.  

The remainder of the factual background for this claim was 
provided above in the discussion surrounding entitlement to 
1151 benefits for the left eye.  Such recitation is pivotal 
to this claim because, herein above, the Board has granted 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  This grant is based on information constructively in 
VA's possession at the time of the veteran's death, including 
his statements, statements from his representative, pre-
operative VA medical treatment notes, the operation report 
from the February 1994 surgery, and extensive records 
regarding the need for follow-up care and additional 
treatment thereafter.  Based on that evidence, the veteran 
was entitled to compensation benefits under 38 U.S.C.A. 
§ 1151 at the time of his death for loss of functional vision 
of his left eye as a result of surgical treatment at VA.  

Accordingly, for this claim, section 38 C.F.R. § 3.1600(b) 
provides for an award of nonservice-connected burial benefits 
because the veteran had a compensation claim pending, and 
"...sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation...."  Id. 
(emphasis added).  For this claim, the law is dispositive, 
and as the requirements for burial benefits are legally met, 
the claim is granted.


Conclusion 

Throughout the record, the appellant and representative have 
expressed their heartfelt dismay with the perception that VA 
has not lived up to its motto of "putting veteran's first."  
Abiding by the law governing each issue in this case, the 
Board has attempted to render a fair and equitable 
disposition on all the matters brought forth by the appellant 
and her family on this appeal.  

Additionally, the Board takes this opportunity to recognize 
the veteran's valor and commitment to his country, as 
exhibited by his impressive Silver Star medal and other 
military decorations; and truly commends the family for their 
pride in the same.  

Likewise, the Board acknowledges the overwhelming grief 
experienced by this family, as explicitly shared in the 
terminal records and throughout the record on appeal.  
Condolences are given to the appellant and her family upon 
the passing of the veteran.  



ORDER

Disability compensation under the provisions of 38 U.S.C. 
§ 1151 for loss of functional vision in the left eye, for the 
purpose of accrued benefits, is granted.

Dependency and indemnity compensation under the provisions of 
38 U.S.C. § 1151 based on treatment at VA medical facilities 
in May, June, and July 1995, is granted.  

Service connection for the cause of the veteran's death is 
denied.

Nonservice-connected burial benefits are granted.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

